DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/338,218, was filed on Oct. 28, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 1, 2021 has been entered.
This Final Office Action is responsive to the Amendment filed on Feb. 1, 2021.  
Claims 1, 3-6, 8, 10-13, and 15-19 are pending, of which claims 1, 8, and 15 are independent.
Claims 1, 8, and 15 have been amended.  Claims 2, 7, 9, 14, and 20 were previously cancelled.
All pending claims have been examined on the merits. 

Claim Interpretation
The term “pseudo-frequencies” recited in independent claims 1, 8, and 15 is interpreted according to the applicant’s definition in para. [0029] of the application’s US PG-PUB 2018/0121922 A1:
It should be noted that the “frequencies” stored in the frequency table are not true “frequencies” but are pseudo-frequencies that approximate or estimate the true frequencies and apply over a decayed time or event window.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8, 10-13, and 15-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, independent claims 1, 8, and 15 recite “Recursive Frequency List (RFL)”. Para. [0027] of the application’s US 2018/0121922 A1 defines the RFL as follows (emphasis added):
[0027] The pinpoint model employs a Recursive Frequency List (RFL) to mathematically summarize the cardholder's transaction history. These RFL lists are very important as these recurrent behaviors are extremely hard, if not impossible, for fraudsters to replicate unless they observe all prior transaction history. In situations where card numbers and details are purchased on the dark web, i.e. part of the Web not indexed by search engines, these transaction histories and in fact the specific identification and subsequent observation of cardholders are not only unlikely but cost prohibitive. Therefore, focusing on understanding recurrences of legitimate behavior can help drive better transaction models in the cascade region, e.g. transactions at the same grocery stores, gas stations, ATMs, CNP merchants, etc., (and such transactions are likely the cardholder), versus transactions with new merchants that are more likely to be fraudulent and not legitimate.

However, there is no “recursion”, or “recursive function”, or “a function that calls itself” described here. Therefore, the term “Recursive” is used in a manner that would not be understood by a person of experience in the field of the invention. See MPEP § 2111.01(IV)(A).  Instead, “recurrence” is discussed in para. [0027]. Therefore, “Recursive Frequency List (RFL)” in the specification and claims should be amended to “Recurrence Frequency List (RFL)”.
All dependent claims are also rejected, by virtue of dependence on the rejected independent claims.
Claims 1, 3-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
More specifically, independent claims 1, 8, and 15 recite “Recursive Frequency List (RFL)”. However, based on the description in the specification, “Recursive Frequency List (RFL)” in the claims should be amended to “Recurrence
All dependent claims are also rejected, by virtue of dependence on the rejected independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1, 3-6, 8, 10-13, and 15-19 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1 and 3-6 are method claims.  Claims 8, 10-13 and 15-19 are apparatus claims that (in independent claims 8 and 15) comprise a processor.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1, 3-6, 8, 10-13, and 15-19 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1, 3-6, 8, 10-13, and 15-19 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
In addition, claims 1, 3-6, 8, 10-13, and 15-19 are directed to “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
As stated in the preamble of independent claims 1, 8, and 15, the method claims 1 and 3-6 and system claims 8, 10-13 and 15-19
In addition, the last step in independent claims 1 and 8 (and the penultimate step in independent claim 15) is: "generating …. a score that represents a likelihood of the transaction being legitimate”. 
In addition, the independent claims 1, 8, and 15 all recite the use of “tables” such as “a token table”, “a frequency table”, and “a ranking table”.  These tables are abstract mathematical constructs. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claim 1 recites “generating, by the processor using a model and responsive to the fraud score exceeding a threshold and indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the transaction being legitimate”, but does not recite how this is done (i.e., how the fraud score is calculated), thereby monopolizing the judicial exception.  Independent claims 8 and 15 recite analogous features. 
Moreover, independent claim 1 also recites “calculating …one or more variables based on the frequency and the rank of each of the one or more attributes”, but does not recite how this is done (i.e., what the variables are, and what the attributes are, and how these are calculated), thereby monopolizing the judicial exception.  Independent claims 8 and 15 recite analogous features. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1, 3-6, 8, 10-13, and 15-19 do not
In regards to the step of “generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the transaction being legitimate”, and the step of “calculating …one or more variables based on the frequency and the rank of each of the one or more attributes”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the “score that represents a likelihood of the transaction being legitimate” is generated, or how the “one or more variables based on the frequency and the rank of each of the one or more attributes” are calculated.
In regards to the step of “the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the model “distinguish[es] between fraudulent and legitimate transactions of the payment card”.
In regards to the step of “authorize, based on the score using the model, the at least one transaction associated with the payment card”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the transaction is “authorized”.
All dependent claims are also rejected, by virtue of dependence on the rejected independent claims. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0228580 to Zoldi et al. (“Zoldi”, Published on Sept. 9, 2010) in view of US 2017/0270494 to Nayak et al. (“Nayak”, Eff. Filed on Oct. 6, 2015. Published on Sept. 21, 2017). 
In regards to claim 1, Zoldi discloses:
1. A method for scoring the legitimacy of specific and subsequent transactions by a payment card that is likely in a state of fraud, the method comprising:

receiving, by a processor and based on a fraud detection system in communication with the processor, an indication that a payment card the payment card is likely in a state of fraud, 

(See, e.g. Zoldi, para. [0006]: “Deviation from such frequent spending behaviors indicates a higher probability of fraud. For instance, a phone user usually calls only a few phone numbers regularly (family and close friends); a debit card user usually withdraws cash from a few ATMs that are close to work or home.”)

(See also , e.g. Zoldi, para. [0018]: “Frequency information can be gathered on many types of data transactions and used to give an indication of fraudulent activity.”)

(See also , e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day 

the indication based on a fraud score of the fraud detection system, fraud score based on one of more transactions of the payment card and at least one entity profile associated with the payment card;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

receiving, by the processor and for a period when the fraud score indicates the payment card is likely in a state of fraud, transaction data for at least one transaction of the payment card, the transaction data including one or more attributes;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

accessing, by the processor from a card profile associated with the payment card, and in response to receiving the transaction data and in response to receiving the indication, a token table having 
an indexed table of n most frequent tokens associated with the payment card, 
a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and 
a ranking table that provides a ranking of the tokens;

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

(See also Zoldi, e.g. Table 1 between para. [0033] and [0034]; Table 2 between para. [0058] and [0059], and Table 3 between para. [0062] and [0063])

performing, by the processor, and in response to receiving the transaction data, a look-up of the token table based on the one or more attributes in the transaction data to determine a frequency and a rank of each of the one or more attributes that correspond with a token;

(See Zoldi, e.g. para. [0034]: “For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

updating, by the processor and in response to performing the look-up, the token table, 

(See Zoldi, e.g. para. [0058]: “To update the ranking table, all we need to do is to shift each index entry for ranking 11 to 12 in the ranking table one-rank downwards (new rankings of 12 and 13) and then insert the index of “4321”, 14, in the 11th entry of the Ranking table (See below).”)

the frequency table, 

(See Zoldi, e.g. para. [0017]: “Detecting or obtaining the frequency information 310 can include updating a frequency table as the transaction occurs in real-time. In some instances the updating may be done dynamically in batch processing.”  See also Zoldi’s claim 5, and Table 2)

and the ranking table based on the transaction data;

(See Zoldi, e.g. para. [0044]: “One key to this methodology is that it is unnecessary to recalculate the Ranking table from scratch with each new transaction. Note the following two important features of the table-updating procedure.”  See also Table 2.)

the updating comprising increasing a frequency of the token in the token table if the token is already in the token table and updating the ranking table to reflect changes to the ranking of tokens in the token table based on the update;

(See Zoldi, e.g. para. [0038]-[0040]:

“[0038] If the current number is not in the Number table, then least-frequent number (determined by the Ranking table) is replaced with the current number if the least frequent numbers frequency (based on the Frequency table) is less than a threshold δ …”

“[0039] If the current number is already in the Number table, then its frequency is increased by δ (NOTE: δ is typically equal to a frequency update of 1 in most telecom fraud applications).”

“[0040] Finally, the Ranking table is updated accordingly to reflect any changes to the ranking of numbers based on the update.”)

generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, 

(See Zoldi, e.g. para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

a score that represents a likelihood of the at least one transaction being legitimate, the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder,

(See Zoldi, e.g. para. [0041]: “From the frequency update method described above, it should be noted that “frequencies” in the frequency table are not true frequencies corresponding to the dialing of destination numbers. But, the above frequency updating method provides an efficient and recursive approximation for the true frequencies and the relative ranking of frequencies of the different destination numbers. This methodology is essential for fraud detection as a determination of fraud needs to be made on sub-second time scales utilizing profile structures and can not be based on searches in databases of historical calling behavior.”)

the RFL comprising the token table, the frequency table, and the ranking table, 

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud; and

(See, e.g. Zoldi, para. [0026]: “In a telephone conversation, a caller dials a number to reach an intended callee. The number that identifies the callee is called the destination number. Often times, the Frequent-sorted list of destination numbers associated with a caller is relatively stable. These frequently dialed numbers are typically destination telephone numbers of family members and friends. If the caller is a fraudster, many times the frequently dialed or called numbers are to the other members of a fraud ring. Hence, it can be quite predictive in fraud detection for a caller's calling behavior to be captured by lists that track the most frequently-called destination numbers. Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

Distinguishing between “Calls made to numbers not on most-frequently-called lists”, and Calls that are on the most-frequently-called lists, corresponds to the claimed “distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”.

Further regarding independent claim 1, it is noted that Zoldi expressly discloses the tracking of non-fraudulent phone call and credit card transactions:

(See, e.g. Zoldi, para. [0060]: “In fraud applications, a non-frequent call is defined as a call where the destination number is not one of the k most frequent numbers in Frequent-number Sorted Lists (For illustration purposes, we take k to be seven in the following example).”)

(See, e.g. Zoldi, para. [0070]: “Cardholders can make purchases at Point of Sale (POS) devices at merchants. Merchants include brick and mortar merchants, mail order merchants, phone order merchants, and internet merchants. Cardholders can also withdraw cash from automated teller machine (ATM) terminals. Each individual cardholder has a personal spending behavior that tends to consist of one or more regular patterns. For example, one may shop more often in some types of stores than others (or frequently repeatedly at the same merchant), or one's daily spending may be limited to certain zip codes when not traveling. Still another example is that one may often use a couple of convenient ATMs close to home or work to get cash. The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use.”)

(See, e.g. Zoldi, para. [0071]: “Still more specifically, each individual cardholder has his/her own shopping behavior in terms of “what types of merchants they shop at, where they shop, and when the shop”. Individual cardholders also have a cashing behavior in terms of “how much they usually withdraw from the ATM, and where the ATM is located, and when they withdraw from an ATM”. Such details are captured in transaction records. Basic information such as transaction date, time, and dollar amount are recorded in the transaction records. Shopping locations are identified via Merchant IDs, merchant names and street addresses, and merchant ZIP codes. Cashing location are similarly identified via ATM ID, ATM-Host Merchant name, Address, and terminal Postal Code (ZIP). Merchandize categories can be identified via Standard Industrial Codes (SICs) or Merchant Category Codes (MCCs). All of these parameters in the transaction record can be used to track frequent behavior.”)

However, under a conservative interpretation of the prior art, it could be argued that Zoldi does not explicitly teach the italicized portions below:
authorizing, based on the score using the model, the at least one transaction associated with the payment card.

However, Nayak does disclose an obvious variation of these features (detecting and cancelling a fraudulent transaction):
(See, e.g. Nayak, para. [0091]: “Information contained in the second set of data elements, such as the type of merchant and location of the merchant at which the first entity is transacting may be relevant in calculating a fraud risk or fraud score. For example, the issuing server computer (110) may maintain a risk profile in which the first entity's transacting habits are stored to enable the issuing server computer to detect suspicious transactions or transactions uncharacteristic of the first entity and to notify the first entity accordingly. In some instances, where a fraudulent transaction is detected, the issuing server computer may cancel the transaction and notify the first entity, second entity and/or acquiring server computer accordingly.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to include in the method for Fraud detection, as taught by Zoldi above, with a capability to cancel fraudulent transactions, as further taught by Nayak above, because without the capacity to cancel fraudulent transactions, the utility of the fraud score is more limited.  
Moreover, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to further include in the combination of Zoldi’s method for Fraud detection, and Nayak’s capability to cancel fraudulent transactions, a capability to authorize non-fraudulent transactions, because as disclosed by Zoldi in para. [0070]: “The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use”, and therefore it would have been obvious to permit such transactions because they are less risky.


In regards to claim 2, it has been cancelled.
In regards to claim 3, Zoldi discloses:
3.  (Original)  The method in accordance with claim 1, wherein the attributes include one or more geographical attributes related to the transaction.

(See Zoldi, e.g. para. [0073]-[0077])

In regards to claim 4, Zoldi discloses:
4.  (Original)  The method in accordance with claim 3, wherein the one or more geographical attributes include a postal code, a merchant identifier, an automated teller machine identifier, 

(See Zoldi, e.g. para. [0073]-[0077])

or a country code.

(See Zoldi, e.g. para. [0066]: “In summary, fraudsters usually call similar sets of destination numbers (usually premium and international numbers) in a short period of time. By exploiting this common fraud trait shared amongst fraudsters, additional fraudsters can be identified from those fraudsters who have already been caught by matching historical calling signatures.”)

In regards to claim 5, Zoldi discloses:
5.  (Original)  The method in accordance with claim 1, wherein the attributes include one or more financial transaction attributes related to the transaction.

(See Zoldi, e.g. para. [0075], [0077], [0079])

In regards to claim 6, Zoldi discloses:
6.  (Original)  The method in accordance with claim 5, wherein the one or more financial transaction attributes include a merchant category code, a card-not-present transaction amount, a transaction amount exceeding a threshold, and a dollar amount per merchant category code.

(See Zoldi, e.g. para. [0075], [0077], [0079], and [0083]-[0084], and Table 4)

In regards to claim 7 it has been cancelled.
In regards to claim 8, Zoldi discloses:
8.    (Previously Presented) A system for scoring the legitimacy of specific and subsequent transactions by a payment card that is likely in a state of fraud, the system comprising:

a database storing a card profile associated with the payment card, the card profile including a token table having an indexed table of n most frequent tokens associated with the payment card, a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and a ranking table that provides a ranking of the tokens; and 

(See Zoldi, for example at para. [0028]: “The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table).
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table).
3. A table of ranking for these numbers (ranking table).”)

a processor connected with a fraud detection computing system for receiving transaction data for a transaction by a payment card associated with a fraud score indicating the payment card is likely in a state of fraud, the fraud score being generated by the fraud detection computing system, the transaction data including one or more attributes, the processor further being configured to:

(See Zoldi, for example at para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone. Criminals generally do not stop at spoofing or stealing one number or accessing one account. They tend to call the same set of numbers regardless of whose phone is being spoofed or used. By comparing their signature to other phones signatures, possible matches can be identified among other phone accounts.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

receive, by a processor and based on a fraud detection system in communication with the processor, an indication that a payment card the payment card is likely in a state of fraud, 



(See also , e.g. Zoldi, para. [0018]: “Frequency information can be gathered on many types of data transactions and used to give an indication of fraudulent activity.”)

(See also , e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

the indication based on a fraud score of the fraud detection system, fraud score based on one of more transactions of the payment card and at least one entity profile associated with the payment card;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

receive, by the processor and for a period when the fraud score indicates the payment card is likely in a state of fraud, transaction data for at least one transaction of the payment card, the transaction data including one or more attributes;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

access, by the processor from a card profile associated with the payment card, and in response to receiving the transaction data and in response to receiving the indication, a token table having 
an indexed table of n most frequent tokens associated with the payment card, 
a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and 
a ranking table that provides a ranking of the tokens;


1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

(See also Zoldi, e.g. Table 1 between para. [0033] and [0034]; Table 2 between para. [0058] and [0059], and Table 3 between para. [0062] and [0063])

perform, by the processor, and in response to receiving the transaction data, a look-up of the token table based on the one or more attributes in the transaction data to determine a frequency and a rank of each of the one or more attributes that correspond with a token;

(See Zoldi, e.g. para. [0034]: “For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

update, by the processor and in response to performing the look-up, the token table, 

(See Zoldi, e.g. para. [0058]: “To update the ranking table, all we need to do is to shift each index entry for ranking 11 to 12 in the ranking table one-rank downwards (new rankings of 12 and 13) and then insert the index of “4321”, 14, in the 11th entry of the Ranking table (See below).”)

the frequency table, 

(See Zoldi, e.g. para. [0017]: “Detecting or obtaining the frequency information 310 can include updating a frequency table as the transaction occurs in real-time. In some instances the updating may be done dynamically in batch processing.”  See also Zoldi’s claim 5, and Table 2)

and the ranking table based on the transaction data;

(See Zoldi, e.g. para. [0044]: “One key to this methodology is that it is unnecessary to recalculate the Ranking table from scratch with each new transaction. Note the following two important features of the table-updating procedure.”  See also Table 2.)

generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the at least one transaction being legitimate.

or a fraud score based in riskiness of repeat fraud.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder,

(See Zoldi, e.g. para. [0041]: “From the frequency update method described above, it should be noted that “frequencies” in the frequency table are not true frequencies corresponding to the dialing of destination numbers. But, the above frequency updating method provides an efficient and recursive approximation for the true frequencies and the relative ranking of frequencies of the different destination numbers. This methodology is essential for fraud detection as a determination of fraud needs to be made on sub-second time scales utilizing profile structures and can not be based on searches in databases of historical calling behavior.”)

the RFL comprising the token table, the frequency table, and the ranking table, 

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud; and

(See, e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

Distinguishing between “Calls made to numbers not on most-frequently-called lists”, and Calls that are on the most-frequently-called lists, corresponds to the claimed “distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”.

Further regarding independent claim 1, it is noted that Zoldi expressly discloses the tracking of non-fraudulent phone call and credit card transactions:

(See, e.g. Zoldi, para. [0060]: “In fraud applications, a non-frequent call is defined as a call where the destination number is not one of the k most frequent numbers in Frequent-number Sorted Lists (For illustration purposes, we take k to be seven in the following example).”)

(See, e.g. Zoldi, para. [0070]: “Cardholders can make purchases at Point of Sale (POS) devices at merchants. Merchants include brick and mortar merchants, mail order merchants, phone order merchants, and internet merchants. Cardholders can also withdraw cash from automated teller machine (ATM) terminals. Each individual cardholder has a personal spending behavior that tends to consist of one or more regular patterns. For example, one may shop more often in some types of stores than others (or frequently repeatedly at the same merchant), or one's daily spending may be limited to certain zip codes when not traveling. Still another example is that one may often use a couple of convenient ATMs close to home or work to get cash. The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use.”)

(See, e.g. Zoldi, para. [0071]: “Still more specifically, each individual cardholder has his/her own shopping behavior in terms of “what types of merchants they shop at, where they shop, and when the shop”. Individual cardholders also have a cashing behavior in terms of “how much they usually withdraw from the ATM, and where the ATM is located, and when they withdraw from an ATM”. Such details are captured in transaction records. Basic information such as transaction date, time, and dollar amount are recorded in the transaction records. Shopping locations are identified via Merchant IDs, merchant names and street addresses, and merchant ZIP codes. Cashing location are similarly identified via ATM ID, ATM-Host Merchant name, Address, and terminal Postal Code (ZIP). Merchandize categories can be identified via Standard Industrial Codes (SICs) or Merchant Category Codes (MCCs). All of these parameters in the transaction record can be used to track frequent behavior.”)

However, under a conservative interpretation of the prior art, it could be argued that Zoldi does not explicitly teach the italicized portions below:
authorizing, based on the score using the model, the at least one transaction associated with the payment card.

Nayak does disclose an obvious variation of these features (detecting and cancelling a fraudulent transaction):
(See, e.g. Nayak, para. [0091]: “Information contained in the second set of data elements, such as the type of merchant and location of the merchant at which the first entity is transacting may be relevant in calculating a fraud risk or fraud score. For example, the issuing server computer (110) may maintain a risk profile in which the first entity's transacting habits are stored to enable the issuing server computer to detect suspicious transactions or transactions uncharacteristic of the first entity and to notify the first entity accordingly. In some instances, where a fraudulent transaction is detected, the issuing server computer may cancel the transaction and notify the first entity, second entity and/or acquiring server computer accordingly.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to include in the method for Fraud detection, as taught by Zoldi above, with a capability to cancel fraudulent transactions, as further taught by Nayak above, because without the capacity to cancel fraudulent transactions, the utility of the fraud score is more limited.  
Moreover, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to further include in the combination of Zoldi’s method for Fraud detection, and Nayak’s capability to cancel fraudulent transactions, a capability to authorize non-fraudulent transactions, because as disclosed by Zoldi in para. [0070]: “The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use”, and therefore it would have been obvious to permit such transactions because they are less risky.

In regards to claim 9, it has been cancelled.
Claims 10-13 are rejected on the same grounds as independent claim 8, and further on the same grounds as claims 3-6.
In regards to claim 14, it has been cancelled.
Independent claim 15 is rejected on the same grounds as claim 8.
Claims 16-19 are rejected on the same grounds as independent claim 15, and further on the same grounds as claims 3-6 and 10-13.




RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejections have all been maintained.  The Examiner does not find Applicant’s arguments to be persuasive.
Further Regarding Step 2B
In regards to Step 2B of the Alice/Mayo analysis, claims 1, 3-6, 8, 10-13, and 15-19 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
In regards to the step of “generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the transaction being legitimate”, and the step of “calculating …one or more variables based on the frequency and the rank of each of the one or more attributes”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the “score that represents a likelihood of the transaction being legitimate” is generated, or how the “one or more variables based on the frequency and the rank of each of the one or more attributes” are calculated.
In regards to the step of “the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the model “distinguish[es] between fraudulent and legitimate transactions of the payment card”.
In regards to the step of “authorize, based on the score using the model, the at least one transaction associated with the payment card”, the independent claims 1, 8, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claims do not recite how the transaction is “authorized”.
Therefore, the 35 USC § 101 rejection is maintained.



Re: Claim Rejections - 35 USC § 103
The previously presented 35 USC § 103 rejections have been amended, as necessitated by the amendments to the independent claims 1, 8, and 15. 
The Examiner notes that para. [0002] of the application’s US PG-PUB US 2018/0121922 A1 states the following:
Conventional fraud detection technology, such as the Falcon fraud detection technology developed by Fair Isaac Corporation, is designed to detect fraudulent financial payment cards and accounts. In the case of payment cards, entity transaction profiles contain recursively updated fraud feature detectors for the card based on the card history to enable real-time updates of variable estimates and the production of a neural network score that determines the likelihood that the card is in a state of fraud. In one example, Falcon models by design detect accounts in a state of fraud, and focus less on specific transactions that are fraudulent.

The Examiner notes that while the specification of the pending application discusses the following, the claims do not recite these features: that the “model” used is a neural network, that a decision is made by the neural network to reject transactions due to “the likelihood that the card is in a state of fraud”, that the claimed tables are used after the use of the neural network, to “focus … on specific transactions”, and that the tables overrule the decision of the neural network to reject a transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0011382 A1 to Zoldi et al. (Filed Jul. 10, 2015), which uses the recursive frequency list 330 and 300: 
In para. [0049]: “Server 130 can use recursive frequency list 330 to develop patterns of user behavior and compile a list of learned favorite attributes. Consequently, when server 130 receives data indicative of a transaction that deviates from these favorites, then the server may determine that this transaction is risky. This assessment can be used to inform other fraud decisions.”

In para. [0050]: “In another example, if the user initiates a financial transaction (e.g., a purchase) at a terminal, such as terminal 120B, then the terminal can transmit out of band data associated with this transaction to server 130. Server 130 can, in turn, save this data to the user's customer/device profile 210. Server 130 can then compare this out of band data to the attributes stored in the user's recursive frequency list 300 to determine whether the transaction is abnormal.”

See also US 2016/0225048 A1 to Zoldi et al. (Filed Feb. 3, 2015), which uses the recursive frequency list in the context of biometric data:
In addition to the individualized Recursive Frequency Lists that indicate whether a user's biometric data captured is consistent with their past biometric history, how that user's measures compares to the Global population can also be determined. FIG. 2 illustrates a Device profile structure for Biometric measurement variables and Recursive Frequency Lists. As illustrated in FIG. 2, the quantiles associated with biometric profile measures can indicate whether or not the biometric markers for an individual and associated biometric measure variables are outliers compared to the overall population.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
May 12, 2021